--------------------------------------------------------------------------------

Exhibit 10.2
 
SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS


THIS SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (“Agreement”) is made effective
as of this 8th day of August 2014, by and between Birner Dental Management
Services, Inc., a Colorado corporation, as Borrower, and Compass Bank, as
Lender.


RECITALS:


A.            WHEREAS, pursuant to the Credit Agreement, dated as of September
13, 2013, between Borrower and Lender (as amended and as the same may be further
amended or modified from time to time, including amendments and restatements
thereof in its entirety, being hereinafter referred to as the “Credit
Agreement”), Lender extended credit to Borrower on a revolving basis in the
maximum original principal amount of not more than Twelve Million and 00/100
Dollars ($12,000,000) (“Revolving Loan”).


B.            WHEREAS, Borrower acknowledges that it is currently in default for
violation of the Debt to EBITDA Ratio covenant for the reporting period ending
June 30, 2014 (“Borrower Default”).


C.            WHEREAS, Lender and Borrower now desire to amend the Credit
Agreement as provided herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


AGREEMENT


1.            Accuracy of Recitals.  Borrower hereby acknowledges the accuracy
of the Recitals stated above.


2.            Definitions.  Except as expressly defined herein, all defined
terms used herein shall have the same meaning ascribed to them in the Credit
Agreement.


3.            Credit Agreement Amendment.  The following provisions of the
Credit Agreement are amended as follows:


a.            The defined term “Adjusted EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
 
“Adjusted EBITDA” shall be calculated in accordance with GAAP, on a consolidated
basis, and computed on a rolling four-quarter basis and shall mean the sum of
(without duplication and without giving effect to any extraordinary losses or
gains during such period): (a) net income or loss during such period (excluding
one-time charges of not more than $340,000.00 in severance expenses and not more
than $100,000.00 in office consolidation expenses incurred in the third quarter
of 2014) plus; (b) to the extent deducted in determining net income or loss: (i)
federal, state and local income tax expense, (ii) interest expense, (iii)
amortization and depreciation expense, and (iv) stock based compensation
expense.

--------------------------------------------------------------------------------

b.            Section 7.6(a) of the Credit Agreement is hereby amended and
restated as follows:


Debt to EBITDA Ratio.  As tested on a semi-annual basis, Borrower shall
maintain, on a consolidated basis, a Debt to EBITDA Ratio of not more than:  (i)
2.45:1.00 for the period commencing on July 1, 2014 and ending December 31,
2014; (ii) 2.15:1.00 for the period commencing on January 1, 2015 and ending
June 30, 2015; (iii) 2.05:1.00 for the period commencing on July 1, 2015 and
ending December 31, 2015; and (iv) 2.00:1.00 for the period commencing on
January 1, 2016 and thereafter. The Debt to EBITDA Ratio shall be calculated by
Borrower on the last day of the end of each semi-annual period, and shall be
delivered to Lender within ninety (90) days after last day of each semi-annual
period.


4.            Waiver of Default.  Borrower hereby acknowledges that Borrower is
in default under the Credit Agreement as a result of the Borrower Default. 
Borrower has requested that Bank permanently waive the Borrower Default and Bank
has agreed to do so provided that Borrower complies with the terms and
conditions of this Agreement and the terms and conditions of the Loan Documents,
as amended.  Borrower further acknowledges that Bank’s waiver of the Borrower
Default does not constitute a waiver of any other Borrower default, a waiver of
any of the terms of this Agreement or of the Loan Documents, or Bank’s agreement
to waive any future defaults of Borrower.


5.            Ratification of Loan Documents.  Borrower hereby ratifies, affirms
and acknowledges that all the Loan Documents remain unmodified and continue in
full force and effect except as specifically modified herein and are hereby
ratified and confirmed by Borrower, including, without limitation, the
indemnification set forth in Section 10.14 of the Credit Agreement.   It is
expressly understood and agreed that this Agreement shall in no manner alter or
affect (except as expressly provided therein), extinguish or impair any rights
and remedies of Lender under the other Loan Documents.  Any property or rights
to, or interest in, property granted as security in the Loan Documents shall
remain as security for the Revolving Loan and the obligations of Borrower in the
Loan Documents.


6.            Amendments to Loan Documents.  All references to the Credit
Agreement in the Loan Documents shall be amended to refer to the Credit
Agreement as amended by this Agreement.
 
7.            Borrower’s Representations and Warranties.  Borrower represents
and warrants to Lender:


a.            Except as disclosed in writing by Borrower to Lender, as of the
date hereof, there are no Defaults or Events of Default under any of the Loan
Documents, nor any event, that, with the giving of notice or the passage of time
or both, would be a Default or an Event of Default under the Loan Documents.
2

--------------------------------------------------------------------------------

b.            Except as disclosed in writing by Borrower to Lender, as of the
date hereof, each and all representations and warranties of Borrower in the Loan
Documents are restated and reaffirmed and are accurate on the date hereof to the
same extent as though made as of the date of this Agreement, except to the
extent such representations and warranties specifically relate to an earlier
date.


c.            Borrower has no claims, counterclaims, defenses, or set-offs
against Lender with respect to the Revolving Loans or the Loan Documents.


d.            The Loan Documents are the legal, valid and binding obligation of
Borrower and enforceable against Borrower in accordance with their terms.


e.            Borrower validly exists under the laws of the state of its
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein.


f.            The execution and delivery of this Agreement and the performance
of the Loan Documents, as modified herein, have been duly authorized by all
requisite action by and on behalf of Borrower.


8.            Covenants.  Borrower hereby covenants with Lender as follows:


a.            Borrower shall execute and deliver and provide to Lender such
additional agreements, documents or instruments as reasonably required by Lender
to effectuate the intent of this Agreement.


b.            Contemporaneously with the execution and delivery of this
Agreement, Borrower shall pay to Lender an amendment fee in the amount of $9,600
plus all of the internal and external costs and expenses incurred by Lender in
connection with this Agreement including, without limitation, legal expenses and
reasonable attorneys’ fees, Uniform Commercial Code and other public record
searches, lien filings, Federal Express or similar express or messenger delivery
costs.


9.            General Release Language.  Borrower, for itself, its successors
and assigns, does hereby completely and unconditionally fully, finally, and
forever release and discharge Lender, each affiliate of Lender, and each of
their respective officers, directors, employees, agents, attorneys and
shareholders, as well as their successors and assigns, from and against any and
all claims, demands, actions, causes of action, costs, expenses, damages or
liabilities of whatever kind or nature, direct, indirect, third-party or
derivative, known or unknown, absolute or contingent, which are based directly
or indirectly upon facts, events, transactions or occurrences existing as of the
date of this Agreement relating, in any manner whatsoever, to this Agreement and
the Loan Documents
3

--------------------------------------------------------------------------------

10.         Integration.  The Loan Documents, as modified herein, contain a
complete understanding of the agreement between Borrower and Lender with respect
to the Loan Documents and supersedes all prior representations, warranties,
agreements, arrangements, understandings and negotiations.  No provision of the
Loan Documents, as modified herein, may be changed, discharged, supplemented,
terminated or waived except in a writing signed by all parties.


11.         Execution and Delivery of Agreement by Lender.  Lender shall not be
bound by this Agreement until Lender has executed and delivered this Agreement.


12.         No Release.  Borrower specifically acknowledges and agrees that
nothing contained in this Agreement shall be understood or construed to be a
satisfaction or release in whole or in part of any of Borrower’s Obligations
evidenced by the Loan Documents.


13.         Counterpart Execution.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to form one physical document.


14.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Borrower and Lender and their successors and assigns.


15.         Savings Clause.  If any provision of this Agreement is held to be
invalid, void or unenforceable, in whole or in part, then such provision shall
be deemed to be modified or restricted to the extent and in the manner necessary
to render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein, as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.  In
the event that any provision of this Agreement is held to be invalid, void or
unenforceable, the remaining provisions shall continue in full force and effect,
without being impaired or invalidated in any way.


16.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.


17.         Lender’s Non-Waiver.  Lender’s failure to insist upon strict
performance of any terms of the Loan Documents shall not be deemed to be a
waiver of any terms of the Loan Documents.
 
18.        Miscellaneous.  Time is of the essence for the payment and
performance of all of the obligations and duties contained in this Agreement. 
This Agreement contains the entire agreement among the parties with respect to
the subject matter covered herein, and supercedes all prior agreements (oral or
written), negotiations and discussions among the parties relating thereto. 
Lender’s consent to this Agreement shall not be construed as consent by Lender
to any future modification of the Loan Documents.


[Signature Pages to Follow]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Omnibus Amendment
to Loan Documents to be duly executed by their respective authorized officers as
of the day and year first above written.
 
“BORROWER”
 
Birner Dental Management Services, Inc.
a Colorado corporation
 
 
By:
/s/ Dennis N. Genty
Name:
Dennis N. Genty
Title:
Chief Financial Officer
 
 
 
 
“LENDER”
 
 
Compass Bank
 
 
By:
/s/ Douglas A. Kimes
Name:
Douglas A. Kimes
Title:
Senior Vice President – Healthcare Banking

 
[Signature Page to Second Omnibus Amendment to Loan Documents]
 
 
5

--------------------------------------------------------------------------------